Exhibit 10.4

 

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

 

Dated as of March 16, 2005

 

among

 

VERANCE CORPORATION

 

and

 

THE PURCHASERS LISTED ON SCHEDULE 1.01 HERETO



--------------------------------------------------------------------------------

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    PURCHASE, SALE AND TERMS OF SHARES    1      1.01.    The Preferred Shares
   1      1.02.    The Conversion Shares    1      1.03.    Purchase Price and
Closing    2      1.04.    Subsequent Sales of Series B Preferred Stock    2  
   1.05.    Use of Proceeds    2      1.06.    Specific Performance    3 2.   
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    3      2.01.    Organization,
Standing and Power    3      2.02.    Authority; Enforceability    3      2.03.
   No Conflict    4      2.04.    Capitalization    4      2.05.    Subsidiaries
   5      2.06.    Status of Shares    5      2.07.    Financial Statements    5
     2.08.    Absence of Changes    5      2.09.    Title to Assets    6     
2.10.    Taxes    6      2.11.    Actions Pending    7      2.12.    Compliance
with Law    7      2.13.    ERISA    7      2.14.    Employees    7      2.15.
   Intellectual Property.    8      2.16.    Environmental and Safety Matters   
9      2.17.    Books and Records    9      2.18.    Material Agreements.    10
     2.19.    Securities Act of 1933    10      2.20.    Governmental Approvals
   11      2.21.    Insurance    11      2.22.    Governmental Regulations.   
11      2.23.    Absence of Undisclosed Liabilities    11

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    2.24.    Transactions with Affiliates    11 3.   REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS    12     3.01.    Organization and Standing of the
Purchasers    12     3.02.    Authority; Enforceability; No Conflict    12    
3.03.    Acquisition for Investment; Access to Information    12     3.04.   
Unregistered Securities; Legend    13     3.05.    Financing    13 4.  
CONDITIONS TO THE PURCHASERS’ OBLIGATIONS FOR CLOSING    13     4.01.   
Representations and Warranties    13     4.02.    Compliance with Covenants   
13     4.03.    Material Adverse Effect    13     4.04.    Officer’s Certificate
   14     4.05.    Secretary’s Certificate    14     4.06.    Legal Investment
   14     4.07.    Consents, Permits, Waivers and Regulatory Approvals    14    
4.08.    Financing Commitments    14     4.09.    Filing of Amended Certificate
   14     4.10.    Good Standing Certificates    15     4.11.    No Proceedings
or Litigation    15     4.12.    Legal Opinion    15     4.13.    Marketing,
Operating and Licensing Agreements    15     4.14.    Stockholders Agreement   
15     4.15.    Waivers    15 5.   CONDITIONS TO COMPANY’S OBLIGATIONS FOR
CLOSING    15     5.01.    Representations and Warranties    15     5.02.   
Compliance with Covenants    16     5.03.    Filing of Amended Certificate    16
    5.04.    Marketing, Operating and Licensing Agreements    16     5.05.   
Legal Investment    16     5.06.    Consents, Permits, Waivers and Regulatory
Approvals    16     5.07.    Delivery of Purchase Price    16 6.   AFFIRMATIVE
COVENANTS OF THE COMPANY    16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    6.01.    Proprietary Information and Inventions Agreement    16     6.02.   
Vesting    16     6.03.    Corporate Existence    16     6.04.    Properties,
Business, Insurance    16     6.05.    Compliance with Laws    17     6.06.   
Keeping of Records and Books of Account    17     6.07.    D&O Insurance    17
7.   INDEMNIFICATION    17     7.01.    Indemnification by the Company    17    
7.02.    Indemnification by the Purchasers    17     7.03.    Survival of
Indemnification    18     7.04.    Limitations on Indemnification    18 8.  
DEFINITIONS AND ACCOUNTING TERMS    18     8.01.    Certain Defined Terms    18
    8.02.    Accounting Terms    21 9.   MISCELLANEOUS    21     9.01.    No
Waiver; Cumulative Remedies    21     9.02.    Amendments, Waivers and Consents
   21     9.03.    Addresses for Notices; Notices    22     9.04.    Binding
Effect; Assignment    22     9.05.    Survival of Representations and Warranties
   22     9.06.    Prior Agreements    22     9.07.    Severability    22    
9.08.    Brokers    23     9.09.    Confidentiality    23     9.10.    Governing
Law; Consent to Jurisdiction.    23     9.11.    Headings    23     9.12.   
Counterparts    24     9.13.    Further Assurances    24     9.14.    California
Corporate Securities Law    24



--------------------------------------------------------------------------------

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

 

Dated as of March 16, 2005

 

Each of the Purchasers Listed on Schedule 1.01

 

Ladies and Gentlemen:

 

WHEREAS, VERANCE CORPORATION, a Delaware corporation (the “Company”), and you
desire to enter into this agreement (the “Agreement”) to provide for the
purchase by you (the “Initial Purchasers”) as the Purchasers listed on Schedule
1.01 and such additional Purchasers who become parties hereto upon the execution
of a counterpart signature to this Agreement (the “Additional Purchasers” and,
collectively with the Initial Purchasers, the “Purchasers”) of the Series B
Convertible Preferred Stock of the Company, par value $0.0001 per share (the
“Series B Preferred Stock”), on the terms, and subject to the conditions set
forth herein; and

 

WHEREAS, the Company and DG Systems, Inc. (“DG”) have agreed to enter into (i) a
DG and Verance Joint Marketing and Sales Agreement, (ii) a DG and Verance
Services Agreement, (iii) a ConfirMedia Data Agreement and (iv) a License
Agreement for ConfirMedia Spot Embedding (collectively the “Marketing, Operating
and Licensing Agreements”), each dated as of the date hereof, pursuant to which
the Company and DG will, among other things, jointly market the Company’s
verification and reconciliation services and provide to DG a license to use and
market certain of the Company’s software, the execution and delivery of which by
the Company and DG shall be a condition to the Company’s and the Purchasers’
obligations to consummate the transactions contemplated hereby;

 

NOW, THEREFORE, the Company hereby agrees with each of you as follows:

 

1. PURCHASE, SALE AND TERMS OF SHARES

 

1.01. The Preferred Shares. The Company has authorized the issuance and sale of
up to 37,717,000 shares of its Series B Preferred Stock (the “Series B Preferred
Shares”), at a purchase price of $0.3977 per share to the Purchasers, in the
respective amounts set forth in Schedule 1.01 hereto as such schedule may be
amended with respect to the Additional Purchasers.

 

1.02. The Conversion Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a sufficient number of authorized but
unissued shares of Common Stock to satisfy the rights of conversion of the
holders of the Series B Preferred Shares (the “Conversion Shares”). The Series B
Preferred Shares and the Conversion Shares shall have the rights, preferences,
privileges and restrictions set forth in the Ninth Amended and Restated
Certificate of Incorporation of the Company, in the form attached hereto as
Exhibit A (the “Amended Certificate”). The Series B Preferred Shares and the
Conversion Shares are sometimes collectively referred to as the “Shares.”



--------------------------------------------------------------------------------

1.03. Purchase Price and Closing. The Company agrees to issue and sell to the
Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase that number of
Series B Preferred Shares set forth opposite their respective names in Schedule
1.01. The aggregate purchase price of the Series B Preferred Shares being
acquired by each Purchaser is set forth opposite such Purchaser’s name in
Schedule 1.01. The closing of the purchase and sale of the Series B Preferred
Shares to be acquired by the Purchasers from the Company under this Agreement
shall, subject to satisfaction or waiver of the conditions to Closing set forth
herein, take place in two or more stages at the offices of Durham Jones &
Pinegar, P.C., 192 E. 200 N., St. George, UT 84770, the first at 10:00 a.m. on
March 18, 2005 (the “Initial Closing” and the “Initial Closing Date”), the
second at 10:00 a.m. on July 5, 2005 (the “Second Closing” and the “Second
Closing Date”) and any additional Closing and Closing Dates pursuant to Section
1.04. Each purchase and sale of the Series B Preferred Shares pursuant to this
Agreement, whether at the Initial Closing, the Second Closing or subsequent
thereto shall constitute and be a “Closing” for all purposes of this Agreement.
The date of any Closing is herein referred to as a “Closing Date.” At the
Closing, the Company will deliver to each Purchaser a certificate for the number
of Series B Preferred Shares set forth opposite its name under the heading
“Number of Series B Preferred Shares” related to such Closing in Schedule 1.01
registered in such Purchaser’s name (or its nominee), against a payment by such
Purchaser of the aggregate purchase price therefore in the form of (a) a check
payable to the order of the Company, (b) a wire transfer of immediately
available funds to a bank account designated by the Company, or (c) any
combination of the methods set forth in (a) and (b) of this Section 1.03. The
Closing may be consummated by fax transmission whereby the parties shall
transmit facsimile copies of all executed documents required to be executed
pursuant to this Agreement, which facsimile copies shall be acceptable and
binding.

 

1.04. Subsequent Sales of Series B Preferred Stock. If less than all of the
shares of Series B Preferred Stock authorized on the date hereof are sold at the
Initial Closing, the Company may sell, at the Second Closing or within Ninety
(90) days after the Second Closing Date hereof, the remaining authorized but
unissued shares of Series B Preferred Stock at the same or greater price per
share as the Series B Preferred Shares sold in the Initial Closing and the
Second Closing to such other persons and entities as are mutually determined by
the Company and Purchasers holding in the aggregate at least a majority of the
Series B Preferred Shares outstanding. Any such sale shall be upon the same
terms and conditions as those contained herein, and such persons or entities, by
delivery of the appropriate executed signature pages, shall become parties to
this Agreement and the Stockholders Agreement, and shall have the rights and
obligations of a Purchaser hereunder and a Series B Preferred Stockholder
thereunder. The Purchasers party to this Agreement and the Stockholders
Agreement hereby irrevocably waive any pre-emptive rights or rights of first
offer they may possess now or hereafter with respect to sales of Series B
Preferred Stock made pursuant to this Section 1.04. At or prior to the Closing
Date for each Closing, the Schedule 1.01 will be amended to provide for the
purchases by the Additional Purchasers.

 

1.05. Use of Proceeds. The Company shall use the cash proceeds from the issuance
and sale of the Series B Preferred Shares for general working capital purposes.

 

2



--------------------------------------------------------------------------------

1.06. Specific Performance.

 

(a) Each Purchaser acknowledges and agrees that because an award of money
damages would be inadequate in the event that any Purchaser fails to purchase
the number of Series B Preferred Shares set forth opposite its name in Schedule
1.01 at the Second Closing, the Company will be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance.

 

(b) In addition, each Purchaser obligated to purchase Series B Preferred Shares
at the Second Closing acknowledges and agrees that any failure by such Purchaser
to complete such purchase, if at such time the conditions to the obligations of
the Purchasers to purchase such shares at such time shall have been satisfied or
waived, shall, in addition to any other rights available to the Company
hereunder or under applicable law, give the Company the right to (a) cause all
of the Series B Preferred Shares purchased by such Purchasers prior to the
Second Closing to convert into shares of Common Stock of the Company without any
further action by such Purchaser and (b) terminate the Marketing, Operating and
Licensing Agreements at any time thereafter on no less than ninety (90) days’
prior written notice.

 

(c) Such remedies will not be the exclusive remedies for the failure of a
Purchaser to purchase the number of Series B Preferred Shares set forth opposite
its name in Schedule 1.01 at the Second Closing, but will be in addition to all
other remedies available at law or equity to the Company. If the Company elects
to take action under this Section 1.06, the Company shall have the right to take
action under only Section 1.06(a) or (b) hereof and not under both subsections.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchasers as follows:

 

2.01. Organization, Standing and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has all requisite power and authority to own, lease and
operate its properties and assets and to conduct its business as now being
conducted and currently proposed to be conducted and is duly qualified to do
business in good standing in those foreign jurisdictions in which such
qualification is required, except where any failure to so qualify or be in good
standing would not result in a Material Adverse Effect.

 

2.02. Authority; Enforceability. The Company has all requisite corporate power
and authority to enter into this Agreement and the Stockholders Agreement, to
issue and sell the Shares in accordance with the terms of this Agreement, and to
carry out its obligations hereunder and under the Stockholders Agreement. The
execution, delivery and performance of this Agreement and the Stockholders
Agreement by the Company and the issuance and sale of the Shares by the Company
have been duly and validly authorized by all requisite corporate proceedings on
the part of the Company. Each of this Agreement and the Stockholders Agreement
has been duly executed and delivered by the Company and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, rehabilitation, liquidation,
conservatorship, receivership or other similar laws now

 

3



--------------------------------------------------------------------------------

or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity that restrict the availability of equitable remedies.

 

2.03. No Conflict. The execution and delivery of this Agreement and the
Stockholders Agreement by the Company do not, and the consummation by the
Company of the transactions contemplated hereby and thereby will not, result in
or constitute: (a) a default, breach or violation of or under the Amended
Certificate or the Bylaws, (b) a default, breach or violation of or under any
mortgage, deed of trust, indenture, note, bond, license, lease agreement or
other instrument or obligation to which the Company is a party or by which any
of its properties or assets are bound, except for any defaults, breaches or
violations which would not result in a Material Adverse Effect or prevent or
materially delay the consummation by the Company of the transactions
contemplated hereby, (c) a violation of any statute, rule, regulation, order,
judgment or decree of any court, public body or authority by which the Company
or any of its properties or assets are bound, except for any violations which
would not result in a Material Adverse Effect or prevent or materially delay the
consummation by the Company of the transactions contemplated hereby, (d) an
event which (with notice or lapse of time or both) would permit any Person to
terminate, accelerate the performance required by, or accelerate the maturity of
any indebtedness or obligation of the Company under any material agreement or
commitment to which the Company is a party or by which any of its properties or
assets are bound, or (e) the creation or imposition of any material lien, charge
or encumbrance on any property of the Company under any material agreement or
commitment to which the Company is a party or by which or any of its properties
or assets are bound (other than, in each case above, this Agreement, the
Stockholders Agreement and the Note Purchase Agreements).

 

2.04. Capitalization. Upon the filing of the Amended Certificate, the authorized
capital stock of the Company shall consist of (a) 232,000,000 shares of Common
Stock, of which 11,936,403 shares are outstanding, 89,600,000 shares are
reserved for issuance upon conversion of the Series A Preferred Shares,
60,400,000 shares are reserved for issuance upon conversion of the Series B
Preferred Shares, 21,884,519 shares are reserved for issuance upon exercise of
outstanding warrants to purchase shares of Common Stock (including 6,914,420
shares under the warrant issued to DG in connection with the transactions
contemplated hereby) and 17,935,864 shares are reserved for issuance under the
Stock Option Plan, and (b) 150,000,000 shares of Preferred Stock, 89,600,000
shares of which have been designated Series A Convertible Preferred Stock,
80,351,638 shares of which are outstanding, and 60,400,000 shares of which have
been designated Series B Convertible Preferred Stock, no shares of which were
outstanding prior to the sale hereof. All of the outstanding shares of capital
stock of the Company have been duly authorized and validly issued, and are fully
paid and non-assessable. Except as described in the Stockholders Agreement or
set forth on Schedule 2.04, there are no outstanding preemptive, conversion or
other rights (including exchange, participation, co-sale, rights of first
refusal or other rights), options, warrants or agreements granted or issued by
or binding upon the Company for the purchase or acquisition of any shares of
capital stock of the Company or any other securities convertible into,
exchangeable for or evidencing the right to subscribe for any shares of such
capital stock or any stock appreciation rights or phantom stock plans. Except as
set forth on Schedule 2.04, all outstanding shares of capital stock, convertible
securities, rights, options and warrants of the Company are owned by the
stockholders and in the numbers specified on Schedule 2.04. Except pursuant to
the Company’s charter documents, the Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire

 

4



--------------------------------------------------------------------------------

any shares of its capital stock or any convertible securities, rights or options
of the type described in the preceding sentence. Except as provided in the
Stockholders Agreement or set forth on Schedule 2.04, the Company is not a party
to any agreement granting registration rights to any Person with respect to any
of its equity or debt securities. Except as described in the Stockholders
Agreement or set forth on Schedule 2.04, the Company is not a party to, and it
has no knowledge of, any agreement restricting the voting or transfer of any
shares of the capital stock of the Company. The offer and sale of all capital
stock, convertible securities, rights or options of the Company issued prior to
the Closing Date complied with or were exempt from all applicable federal and
state securities laws and no stockholder has a right of rescission or damages
with respect thereto. Schedule 2.04 sets forth a description of any agreement
(other than the Stockholders Agreement) or arrangement to provide anti-dilution
protection to existing stockholders. Schedule 2.04 sets forth a capitalization
table of the Company on a pre-Initial Closing fully diluted basis, and on a
post-Initial Closing fully diluted basis.

 

2.05. Subsidiaries. The Company has no subsidiaries and, except as set forth on
Schedule 2.05, does not otherwise own or control, directly or indirectly, any
equity interest in any corporation, association or business entity.

 

2.06. Status of Shares. The Series B Preferred Shares to be issued at the
Closing have been duly authorized by all necessary corporate action on the part
of the Company. When issued and paid for as provided in this Agreement, the
Series B Preferred Shares will be validly issued and outstanding, fully paid and
nonassessable, and the issuance of such Series B Preferred Shares is not and
will not be subject to preemptive rights, rights of first refusal or other
similar contractual rights of any other Person. The Conversion Shares have been
duly authorized by all necessary corporate action on the part of the Company and
have been duly reserved for issuance. When the Conversion Shares are issued in
accordance with the terms of this Agreement and the Amended Certificate, such
shares will be validly issued and outstanding, fully paid and non-assessable and
the issuance of such conversion Shares will not be subject to preemptive rights,
rights of first refusal or other similar contractual rights of any other Person.

 

2.07. Financial Statements. The Company has delivered to the Purchasers its
audited consolidated financial statements (balance sheet, statement of
operations and statement of stockholders equity) at and for the fiscal year
ended December 31, 2003 and its unaudited consolidated financial statements
(balance sheet, statement of operations and statement of stockholders equity)
for the fiscal twelve month period through December 31, 2004 (the “Financial
Statements”). The Financial Statements are complete and correct in all material
respects and have been prepared in all material respects in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated, except that the unaudited Financial Statements
do not contain all footnotes required by GAAP. The Financial Statements fairly
present in all material respects the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of the unaudited Financial Statements to normal year-end audit
adjustments.

 

2.08. Absence of Changes. Except as set forth on Schedule 2.08, or except where
such event would, individually or in the aggregate, not result in a Material
Adverse Effect, since December 31, 2004, there has not been, as to the Company,
(a) any change in its financial condition, results of operations, assets,
liabilities or business or to the knowledge of the

 

5



--------------------------------------------------------------------------------

Company, its prospects, (b) any material asset or property made subject to a
lien of any kind, except liens for taxes not yet due and payable, (c) any waiver
of any valuable right, or the cancellation of any debt or material claim held by
it, (d) any payment of dividends on, or other distribution with respect to, or
any direct or indirect redemption or acquisition of, any shares of its capital
stock, or any agreement or commitment therefor, (e) any mortgage, pledge, sale,
assignment or transfer of any tangible or intangible material assets by it,
except in the ordinary course of business, (f) any loan by it to, or any loan to
it from, any officer, director, employee or stockholder of the Company or any
agreement or commitment therefor, (g) any damage, destruction or loss (whether
or not covered by insurance) materially and adversely affecting its assets,
property or business, (h) any change in its accounting methods or practices, (i)
any borrowed amount incurred by it except current liabilities incurred and
liabilities under contracts entered into in the ordinary course of business, (j)
any discharge or satisfaction of any lien on any assets of the Company, (k) any
sale, assignment, transfer or grant of any exclusive license granted by it with
respect to any patent, trademark, trade name, service mark, copyright, trade
secret or other intangible asset, (l) any material transaction entered into by
it except in the ordinary course of business or as otherwise contemplated
hereby, (m) any change in compensation paid to its officers except customary
increases made in the ordinary course of business, (n) any material change in
its manner of business or operations, or (o) any commitment (contingent or
otherwise) to do any of the foregoing.

 

2.09. Title to Assets. Except as set forth on Schedule 2.09, the Company has
good and marketable title to all of its material real and personal property
reflected on the Financial Statements, and valid and subsisting leasehold
interests in its leasehold estates, in each case, free of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except for
liens for taxes not yet due and payable. Except as set forth on Schedule 2.09,
all accounts receivable of the Company reflected on the Financial Statements
have arisen from bona fide transactions in the ordinary course of business and
are valid receivables subject to no known setoffs, counterclaims or adjustments
and, to the Company’s knowledge, are current and collectible (or if collection
of such accounts receivable is doubtful for any reason, reservation therefor has
been made on the books of the Company in accordance with GAAP and such
reservation is reflected on the Financial Statements provided pursuant to
Section 2.07).

 

2.10. Taxes. Since December 31, 2002, the Company has timely filed all tax
returns required to be filed by it, and has timely paid all taxes owed (whether
or not shown on any tax return) except where such taxes are being contested in
good faith by the Company. Since December 31, 2002, the Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, creditor, independent contractor or
stockholder. To the knowledge of the Company, all such tax returns were complete
and correct in all material respects. The Company has established adequate
reserves for all taxes accrued but not yet payable. The Company has not been
audited by, and no adjustments have been made or proposed by, any tax authority
in connection with any such taxes or tax returns. No deficiency assessment with
respect to or proposed adjustment of the taxes of the Company is pending or, to
the knowledge of the Company, threatened. There is no tax lien (other than for
current taxes not yet due and payable), imposed by any taxing authority,
outstanding against the assets, properties or business of the Company. All
material tax elections of any type which the Company has made as of the date
hereof are set forth in the Financial Statements. The Company has not been a
party to any tax sharing or similar agreement. The Company has not been a party
to any joint venture, partnership, limited liability company, or other
arrangement or contract which could be treated as a partnership for federal
income tax purposes.

 

6



--------------------------------------------------------------------------------

2.11. Actions Pending. Except as set forth on Schedule 2.11, there is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened against the Company or affecting any of its properties or
assets, or, to the knowledge of the Company, against any officer, director or
employee of the Company in his or her capacity as officer, director or employee
of the Company, which questions the validity of this Agreement or the
Stockholders Agreement or any action taken or to be taken pursuant hereto or
thereto. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against or
involving the Company or any of its properties or assets.

 

2.12. Compliance with Law. The business of the Company has been and is presently
being conducted in all material respects in compliance with all material
foreign, federal, state, and local governmental laws, rules, regulations and
ordinances applicable to the Company and its business. The Company has all
material permits, licenses, registration, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of its
business. This Section 2.12 shall have no applicability to environmental laws
and laws regarding occupational safety and health, which are covered in Section
2.16.

 

2.13. ERISA. Schedule 2.13 lists each “employee benefit plan”, as defined in
Section 3(3) of ERISA, and any other bonus, severance or termination pay, stock
option or stock purchase, incentive pay or other plan, program or arrangement
covering present or former employees of the Company which is maintained or
contributed to by the Company (the “Plans”). None of the Plans is subject to the
provisions of Title IV of ERISA, and none of the Plans is a multiemployer Plan
as defined in Section 3(37) of ERISA (a “Multiemployer Plan”). The Company has
not incurred any liability to the Pension Benefit Guaranty Corporation or any
liability with respect to a Multiemployer Plan. None of the Plans is subject to
the minimum funding standards set forth in Section 302 of ERISA or Section 412
of the Code. Neither the Company nor any of its officers or employees has
engaged in a “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Code with respect to any Plan which would subject any of
such parties to a civil penalty under Section 502(i) of ERISA or an excise tax
under Section 4975 of the Code. Each of the Plans has been operated in all
material respects in accordance with applicable law, including ERISA and the
Code. None of the Plans is an employee welfare plan, as defined in Section 3(1)
of ERISA, which provides health or life insurance benefits to employees of the
Company following their retirement. Each Plan that is intended to be qualified
under Section 401(a) of the Code has received an opinion letter from the United
States Internal Revenue Service indicating that such Plan was so qualified as at
the time of its review and the Company knows of no reason that would cause such
letter to be revoked.

 

2.14. Employees. The Company does not have any collective bargaining
arrangements or agreements covering any of its employees. There is no labor
union organizing activity, pending or threatened with respect to the Company. To
the Company’s knowledge, no current officer, director, employee or consultant of
the Company, is in violation of any material term of any employment,
non-compete, non-solicit or non-disclosure contract, inventions agreement,
patent disclosure agreement or any other agreement relating to the right of any
such

 

7



--------------------------------------------------------------------------------

individual to be employed by, or to provide services to, the Company. Except as
set forth on Schedule 2.14, as of the Closing Date, no current employee of the
Company has been granted the right to continued employment by, or to any
compensation following termination of employment with, the Company. Schedule
2.14 sets forth a list of each contract, commitment, arrangement, or
understanding, whether oral or written, relating to the employment of, or
performances of services by, any consultant or independent contractor and
identifies each such contract that is not terminable at will by the Company or
that provides for continuing payments beyond termination of such agreement
(other than payments which have accrued and are payable under the terms of such
contract). Except as set forth on Schedule 2.14, each current and former
officer, employee, director and consultant of the Company has executed a
Proprietary Information and Inventions Assignment Agreement, in a form reviewed
by counsel to the Purchasers (the “Non-Disclosure Agreement”), and no exceptions
have been taken by any such employee, officer, director or consultant to the
terms of such agreements. No officer, consultant or employee of the Company
whose termination, either individually or in the aggregate, would result in a
Material Adverse Effect, has terminated his or her employment with the Company
or, to the knowledge of the Company, has any present intention of terminating
his employment or engagement with the Company.

 

2.15. Intellectual Property.

 

(a) Schedule 2.15 sets forth a list of all Patents, Copyrights, and Trademarks
owned by the Company (the “Company Owned IP”), including (i) for each Patent and
Patent application as applicable, the patent number or the patent application
number; (ii) for each Trademark and Trademark application as applicable, the
registration number or the trademark application serial number and the class of
goods covered; and (iii) for each Copyright, the registration number or the
copyright application number.

 

(b) Schedule 2.15 sets forth a list of all material Proprietary Rights licensed
to the Company by third parties (the “Company Licensed IP”). The Company has
made available to the Purchasers copies of the license agreements governing the
Company Licensed IP as they are maintained by the Company in its ordinary course
of business.

 

(c) To the Company’s knowledge, the Company owns or has a license to all
Proprietary Rights necessary or required for the conduct of the Company’s
business as presently conducted and as currently proposed to be conducted,
except where the Company’s failure to own or license such Proprietary Rights
would not result in a Material Adverse Effect. Except as set forth on Schedule
2.15, all of the Company Owned IP is freely transferable and sublicenseable
without restriction or royalty of any kind (including, without limitation, to
any successor in interest as a result of a merger, consolidation, asset sale or
similar transaction resulting in a change of control). With respect to the
Company Owned IP, all such Intellectual Property is owned free and clear of any
mortgage, pledge, lien, conditional sale agreement, security agreement,
encumbrance or other charge.

 

(d) All Company Owned IP has been properly maintained and renewed in accordance
with all applicable provisions of law and administrative regulations of the
United States and each other jurisdiction in which the Company has registered
such Company Owned IP.

 

8



--------------------------------------------------------------------------------

(e) All licenses or other agreements under which the Company is granted rights
in Intellectual Property of any third person or pursuant to which the Company is
or may become obligated to pay any license fee, royalty, milestone or similar
payments to any third party are listed in Schedule 2.15. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not impair or otherwise affect the rights of the Company under any
such license or agreement.

 

(f) To the Company’s knowledge, the Company has taken commercially reasonable
precautions to protect the secrecy and confidentiality of its trade secrets,
except where the Company’s failure to take such commercially reasonable
precautions would not result in a Material Adverse Effect.

 

(g) Except as set forth in Schedule 2.15, to the Company’s knowledge, there is
no pending or threatened claim or litigation contesting the validity, ownership
or right of the Company to make, use, sell, possess, market, advertise, license
or dispose of any Company Owned IP that would cause a Material Adverse Effect to
occur nor, to the Company’s knowledge, is there any valid basis for any such
claim. Except as set forth in Schedule 2.15, to the Company’s knowledge, the
Company has not received any written notice asserting that the Company is
infringing upon or misappropriating the U.S. Proprietary Rights of any third
party, nor, to the Company’s knowledge, is there any valid basis for any such
assertion.

 

(h) The Company has not threatened or filed any claim alleging that a third
party is infringing the Company’s Proprietary Rights.

 

(i) The Company is not making unauthorized use of any confidential information
or trade secrets of any Person, including without limitation, any former
employer of any past or present employee of the Company. To the knowledge of the
Company, no employee of the Company is obligated under any duty or agreement
(including any license, confidentiality agreement, covenant or commitment of any
nature), or subject to any judgment, decree or order of any court or
administrative agency, that would interfere in any manner with their efforts to
promote the interests of the Company or that would conflict with the business of
the Company as now conducted or proposed to be conducted.

 

2.16. Environmental and Safety Matters. The Company is in material compliance
with the provisions of all foreign, federal, state and local laws relating to
pollution, protection of the environment or occupational safety and health
applicable to it or to real property owned or leased by it or to the use,
operation or occupancy thereof. The Company has not engaged in any activity in
material violation of any provision of any foreign, federal, state or local law
relating to pollution, protection of the environment or occupational safety and
health. The Company does not have any material liability, absolute or
contingent, under any foreign, federal, state or local law relating to
pollution, protection of the environment or occupational safety and health.

 

2.17. Books and Records. The minute books of the Company contain complete and
accurate records in all material respects of all meetings and other corporate
actions of the Company’s stockholders, Board of Directors and all committees, if
any, appointed by its Board of Directors. The Company’s stock ledger, as
maintained by the Company, is complete and reflects all issuances, transfers,
repurchases and cancellations of shares of capital stock of the Company. The
books of accounts, ledgers, records and documents of the Company accurately

 

9



--------------------------------------------------------------------------------

and completely reflect all material information relating to its business, the
acquisition, maintenance, location and collection of its assets and all
transactions giving rise to its obligations and its accounts receivable.

 

2.18. Material Agreements.

 

(a) Except as set forth in Schedule 2.18, there are no agreements,
understandings or transactions, or proposed agreements, understandings or
transactions, written or oral, between the Company and any of its officers or
directors, any member of the immediate family of its officers or directors, any
affiliate of the Company, or any affiliate of the foregoing.

 

(b) Except as set forth in Schedule 2.18, there are no material agreements,
understandings or instruments, written or oral, to which the Company is a party
or by which the Company is bound, (i) that are terminable without the consent of
the Company and that, if terminated, would result in Material Adverse Effect, or
(ii) that involve or may involve (A) obligations (contingent or otherwise) of,
or payments to, the Company in excess of $25,000, (B) the license of any patent,
copyright, trade secret or other proprietary right to or from the Company (other
than licenses arising from the purchase of “off the shelf” commercially
available products), (C) provisions materially restricting or affecting the
development, manufacture or distribution of products or services of the Company,
(D) indemnification by the Company with respect to infringement of proprietary
rights of another party, (E) an agreement or indenture relating to the borrowing
of money or to the mortgaging, pledging, otherwise placing a lien on any
material assets of the Company, (F) the guaranty by the Company for borrowed
money or otherwise, (G) any other material agreement, understanding or
instrument to which the Company is a party or by which it is bound, or (H) any
written or oral “side agreements” with any individual or business where by the
Company has agreed to do any thing beyond the requirements of the disclosed
written agreements.

 

(c) Each agreement, understanding, instrument or transaction which is required
to be set forth in Schedule 2.18 (each, a “Material Contract”), is in full force
and effect and is valid, binding and enforceable in accordance with its terms as
to the Company and, to the knowledge of the Company, as to each other party
thereto, except where the failure to be in full force and effect or valid,
binding or enforceable would not have a Material Adverse Effect on the Company
or except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium, rehabilitation, liquidation, conservatorship,
receivership or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity that restrict
the availability of equitable remedies. Neither the Company nor, to the
knowledge of the Company, any other party is in default thereunder and no event
has occurred which with notice, lapse of time or both would constitute a default
thereunder. The Company has furnished to the Purchasers complete and correct
copies of all such Material Contracts.

 

2.19. Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Series B Preferred Shares hereunder. Neither the
Company nor anyone acting on its behalf has or will sell, offer to sell or
solicit offers to buy the Series B Preferred Shares or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or

 

10



--------------------------------------------------------------------------------

negotiations relating thereto with, any Person, so as to bring the issuance and
sale of the Series B Preferred Shares under the registration provisions of the
Securities Act and applicable state securities laws.

 

2.20. Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which, if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Series B
Preferred Shares, or for the performance by the Company of its obligations under
this Agreement and the Stockholders Agreement.

 

2.21. Insurance. The Company carries insurance as set forth on Schedule 2.21
covering its properties and business. The policies set forth on Schedule 2.21
are adequate and customary for the type and scope of the properties, assets and
business, and similar to those of companies of comparable size and condition
similarly situated in the same industry in which the Company operates, but in
any event are in amounts sufficient to prevent the Company from becoming a
co-insurer or self-insurer, with provision for reasonable deductibles. The
Company is not in any material respect in default of its obligations of such
insurance. The Company has not received any notice that (i) any such insurance
has been or will be canceled or terminated or will not be renewed on
substantially the same terms as are not in effect or (ii) the premium on any of
such policies will be materially increased on the renewal thereof.

 

2.22. Governmental Regulations.

 

(a) The Company is not a “holding company” as such term is defined in the Public
Utility Holding Company Act of 1935.

 

(b) The Company is not and has never been a “United States Real Property Holding
Corporation,” as defined in Section 897(c)(2) of the Code, and Section 1.897
2(b) of the Regulations promulgated by the Internal Revenue Service.

 

2.23. Absence of Undisclosed Liabilities. The Company does not have any
liabilities of any nature whether matured or unmatured, fixed or contingent
(“Liabilities”) other than Liabilities (i) reflected and reserved against in the
Financial Statements, (ii) incurred since December 31, 2004 in the ordinary
course of business, consistent with the past practice of the Company or (iii)
for contractual performance obligations that are not required under GAAP to be
reflected or reserved against on the Financial Statements.

 

2.24. Transactions with Affiliates. Except as set forth on Schedule 2.24, no
director, employee or stockholder of the Company, or member of the immediate
family of any such Person, nor any “associate” (as defined in the rules and
regulations promulgated under the Securities Exchange Act of 1934, as amended)
of any such Person, is a party to any transaction with the Company, including
any contract, agreement or other arrangement providing for the employment of,
furnishing of services by, rental of real or personal property from or otherwise
requiring payments to any such Person or “associate,” other than at will
employment arrangements in the ordinary course of business.

 

11



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each of the Purchasers, severally but not jointly, hereby represents and
warrants to the Company as follows:

 

3.01. Organization and Standing of the Purchasers. Such Purchaser is an
individual, or a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

 

3.02. Authority; Enforceability; No Conflict. Such Purchaser has all requisite
corporate, partnership, trustee or limited liability company power and authority
to enter into this Agreement and the Stockholders Agreement and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Stockholders Agreement by such Purchaser have been duly
and validly authorized by all requisite corporate, partnership, trustee, or
limited liability company proceedings on the part of such Purchaser. This
Agreement and the Stockholders Agreement has been duly executed and delivered by
such Purchaser and is a valid and binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, rehabilitation, liquidation, conservatorship, receivership or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity that restrict the availability of
equitable remedies. The execution and delivery of this Agreement and the
Stockholders Agreement by such Purchaser does not, and consummation by such
Purchaser, as applicable, of the transactions contemplated hereby and thereby
will not, result in or constitute (a) a default, breach or violation of or under
the organizational documents of such Purchaser, (b) a default, breach or
violation of or under any mortgage, deed of trust, indenture, note, bond,
license, lease agreement or other instrument or obligation to which such
Purchaser is a party or by which any of its properties or assets are bound,
except for any defaults, breaches or violations which would not, individually or
in the aggregate, have a material adverse effect on (i) the business, profits,
assets, properties, results of operations or financial condition of such
Purchaser, (ii) the ability of such Purchaser to perform its obligations under
this Agreement or the Stockholders Agreement or (iii) the binding nature,
validity or enforceability of this Agreement or the Stockholders Agreement, or
(c) a violation of any statute, rule, regulation, order, judgment or decree of
any court, public body or authority, except for any violations which would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser or prevent or materially delay the consummation by such Purchaser of
the transactions contemplated hereby.

 

3.03. Acquisition for Investment; Access to Information. Such Purchaser is an
“accredited investor” as defined in Regulation D under the Securities Act, and
is acquiring the Series B Preferred Shares and the Conversion Shares solely for
its own account for the purpose of investment, and has no present intention or
plan to effect any distribution of the Series B Preferred Shares and the
Conversion Shares. Such Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Series B Preferred Shares
and the Conversion Shares and has, to its knowledge, been given full access to
such records of the Company and to the officers of the Company as it has deemed
necessary and appropriate to conducting its due diligence investigation.

 

12



--------------------------------------------------------------------------------

3.04. Unregistered Securities; Legend. Such Purchaser understands that (i) the
offer and sale of the Series B Preferred Shares and the Conversion Shares have
not been, and will not be, registered under the Securities Act or any state
securities law by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act and such state securities laws,
(ii) such exemption depends upon, among other things, the bona fide nature of
such Purchaser’s investment intention as expressed herein, (iii) the Series B
Preferred Shares and the Conversion Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Series B Preferred Shares and the Conversion Shares must be held
indefinitely unless their sale or resale is subsequently registered under the
Securities Act and such state securities laws, or a disposition thereof is
exempt from registration, and (iv) the certificates for the Series B Preferred
Shares and the Conversion Shares shall bear a legend to such effect.

 

3.05. Financing. Such Purchaser has sufficient funds and will have sufficient
funds at all times through the Closing Date to consummate the transactions
contemplated hereby. Such Purchaser will not be rendered insolvent by reason of
its investment in the Company nor will it be left with unreasonably small
capital for purposes of operating its businesses.

 

4. CONDITIONS TO THE PURCHASERS’ OBLIGATIONS FOR CLOSING

 

The obligation of each of the Purchasers to purchase and pay for the Series B
Preferred Shares to be purchased by it at each Closing is subject to the
satisfaction of the following conditions as of each Closing Date:

 

4.01. Representations and Warranties. Each of the representations and warranties
set forth in Section 2 hereof shall be true, accurate and correct in all
material respects at the Closing Date with the same effect as though made at and
as of such time, except for such representations and warranties qualified by
materiality, which shall be true and correct in all respects (as so qualified).
The Company shall have the right to update the Schedules on or prior to each
Closing following the Initial Closing by delivering such updated Schedules to
the Purchasers or Additional Purchasers, as the case may be, prior to the
Closing Date with respect to such Closing, and the representations and
warranties set forth in Section 2 shall be deemed modified for all purposes of
this Agreement by such updated Schedules, provided, however, if such update sets
forth information or describes an event, occurrence, fact, condition, change,
development or effect that, individually or in the aggregate, has constituted or
resulted in, or could reasonably be expected to constitute or result in, a
Material Adverse Effect, such update shall not be deemed to supplement or amend
such representations and warranties and the condition set forth in Section 4.02
shall not be deemed to have been satisfied.

 

4.02. Compliance with Covenants. The Company shall have duly complied with and
performed in all material respects all covenants and agreements of the Company
herein which are required to be complied with and performed at or before the
Closing.

 

4.03. Material Adverse Effect. No event, occurrence, fact, condition, change,
development or effect that, individually or in the aggregate, has constituted or
resulted in, or could reasonably be expected to constitute or result in, a
Material Adverse Effect shall have occurred since the date of this Agreement.

 

13



--------------------------------------------------------------------------------

4.04. Officer’s Certificate. The Purchasers shall have received a certificate of
an executive officer of the Company, dated the Closing Date, which shall certify
that the representations and warranties contained in Section 2 hereof are true,
accurate and correct in all material respects as of the Closing Date, except for
such representations and warranties qualified by materiality, which are true and
correct in all respects (as so qualified), that all other conditions to the
obligations of the purchasers set forth herein have been satisfied and all other
actions required to be performed by the Company prior to or at the Closing have
been performed as of the Closing Date.

 

4.05. Secretary’s Certificate. The Purchasers shall have received a certificate
of the Secretary or an Assistant Secretary of the Company, dated the Closing
Date, (a) attesting to all stockholder and corporate action taken by the Company
including the resolutions of the Board of Directors authorizing (i) the
execution, delivery and performance by the Company of this Agreement and the
Stockholders Agreement, (ii) the issuance of the Series B Preferred Shares,
(iii) the reservation of the Conversion Shares and (iv) the execution, delivery
and performance by the Company of all other agreements or matters contemplated
hereby or executed in connection herewith, (b) certifying the names and true
signatures of the officers of the Company authorized to sign this Agreement and
the Stockholders Agreement, the certificates for the Series B Preferred Stock
and the other documents, instruments or certificates to be delivered pursuant
hereto and thereto, together with the true signatures of such officers, and (c)
verifying that the Amended Certificate and the Bylaws (as attached thereto) are
true, correct and complete as of the Closing Date.

 

4.06. Legal Investment. At time of the Closing, the sale and issuance of the
Series B Preferred Shares and the proposed issuance of the Conversion Shares
shall be legally permitted by all laws and regulations to which the Purchasers
and the Company are subject.

 

4.07. Consents, Permits, Waivers and Regulatory Approvals. The Company shall
have obtained any and all material consents, permits and waivers necessary or
appropriate for consummation of the transactions contemplated by this Agreement
and the Stockholders Agreement prior to or at the time of the Closing, and such
consents, permits and waivers shall be reasonably satisfactory to the Purchasers
and their counsel and shall be in full force and effect at the time of Closing.
All material authorizations, approvals and permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required to be obtained on or prior to the Closing in connection with the
issuance of and sale of the Series B Preferred Shares pursuant to this Agreement
shall have been duly obtained and shall be effective as of the Closing and shall
be in full force and effect at the time of Closing.

 

4.08. Financing Commitments. The Company shall have obtained from each Purchaser
an executed counterpart signature page to this Agreement evidencing the
commitment of each such Purchaser to fund the obligation of such Purchaser set
forth on Schedule 1.01 hereto.

 

4.09. Filing of Amended Certificate. The Amended Certificate, attached hereto as
Exhibit A, shall have been filed with the Secretary of State of the State of
Delaware.

 

14



--------------------------------------------------------------------------------

4.10. Good Standing Certificates. The Purchasers shall have received a
certificate of the Secretary of State of the State of Delaware as to the due
incorporation and good standing of the Company, together with certified copies
of all charter documents of the Company, and shall have received certificates of
appropriate public officials of each other jurisdiction in which the Company is
qualified, licensed or admitted to do business as a foreign corporation, as to
the due qualification and good standing of the Company.

 

4.11. No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced and no
investigation by any governmental authority shall have been threatened against
the Company, or any of the officers or directors of the Company seeking to
restrain, prevent or change the transactions contemplated by this Agreement, and
the Stockholders Agreement, or seeking damages in connection with such
transactions. The Company shall not have become a party to nor bound by the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality that would have any material adverse effect
on the Company or the transactions contemplated hereby.

 

4.12. Legal Opinion. The Purchasers shall have received a legal opinion from
Durham, Jones & Pinegar, P.C., outside counsel to the Company, dated the Initial
Closing Date, and substantially in the form of Exhibit B.

 

4.13. Marketing, Operating and Licensing Agreements. The Company shall have
executed and delivered to the Purchasers each of the Marketing, Operating and
Licensing Agreements.

 

4.14. Stockholders Agreement. The parties hereto, and other stockholders of the
Company holding the requisite number of shares of capital stock of the Company
shall have executed the Stockholders Agreement in the form attached hereto as
Exhibit C (the “Stockholders Agreement”).

 

4.15. Waivers. The existing security holders of the Company shall have waived
any pre-emptive rights or anti-dilution adjustments (other than the
anti-dilution adjustments related to certain warrants issued by the Company
between September and November 2000) that would be triggered by the consummation
of the transactions contemplated by this Agreement.

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS FOR CLOSING

 

The obligation of the Company to sell the Series B Preferred Shares at each
Closing is subject to the satisfaction of the following conditions:

 

5.01. Representations and Warranties. Each of the representations and warranties
set forth in Section 3 hereof shall be true, accurate and correct in all
material respects at the Closing Date with the same effect as though made at and
as of such time, except for such representations and warranties qualified by
materiality, which shall be true and correct in all respects (as so qualified).

 

15



--------------------------------------------------------------------------------

5.02. Compliance with Covenants. Each of the Purchasers shall have duly complied
with and performed in all material respects all covenants and agreements of the
Company herein which are required to be complied with and performed at or before
the Closing.

 

5.03. Filing of Amended Certificate. The Amended Certificate, attached hereto as
Exhibit A, shall have been filed with the Secretary of State of the State of
Delaware.

 

5.04. Marketing, Operating and Licensing Agreements. DG shall have executed and
delivered to the Company each of the Marketing, Operating and Licensing
Agreements.

 

5.05. Legal Investment. At time of the Closing, the sale and issuance of the
Series B Preferred Shares and the proposed issuance of the Conversion Shares
shall be legally permitted by all laws and regulations to which the Purchasers
and the Company are subject.

 

5.06. Consents, Permits, Waivers and Regulatory Approvals. The Company shall
have obtained any and all material consents, permits and waivers necessary or
appropriate for consummation of the transactions contemplated by this Agreement
and the Stockholders Agreement prior to or at the time of the Closing, and such
consents, permits and waivers shall be reasonably satisfactory to the Purchasers
and their counsel. All material authorizations, approvals and permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required to be obtained on or prior to the Closing in connection
with the issuance of and sale of the Series B Preferred Shares pursuant to this
Agreement shall have been duly obtained and shall be effective as of the
Closing.

 

5.07. Delivery of Purchase Price. The Purchasers shall have delivered to the
Company, against delivery of certificates evidencing the Series B Preferred
Shares, the aggregate purchase price for such Series B Preferred Shares.

 

6. AFFIRMATIVE COVENANTS OF THE COMPANY

 

6.01. Proprietary Information and Inventions Agreement. The Company shall cause
each individual employed or retained by the Company after the date hereof to
enter into a Non-Disclosure Agreement.

 

6.02. Vesting. The Company shall cause any options granted under the Stock
Option Plan or any other stock incentive plan adopted by the Company to vest
twenty-five percent (25%) on the first anniversary of the grant, with the
remaining seventy-five percent (75%) vesting in equal monthly installments over
the three-year period following such first anniversary, unless otherwise agreed
by the Board of Directors of the Company.

 

6.03. Corporate Existence. The Company shall maintain its corporate existence,
Intellectual Property rights, other rights and franchises in full force and
effect to the extent appropriate in accordance with good business practice.

 

6.04. Properties, Business, Insurance. The Company shall maintain, as to its
properties and business, with financially sound and reputable insurers,
insurance against such casualties and contingencies and of such types and in
such amounts as is customary for companies of a similar size and financial
condition similarly situated within the same industry.

 

16



--------------------------------------------------------------------------------

6.05. Compliance with Laws. The Company shall comply with all applicable laws,
rules, regulations and orders material to the Company and its business.

 

6.06. Keeping of Records and Books of Account. The Company shall keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP, reflecting all financial transactions of the Company, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

 

6.07. D&O Insurance. If and for so long as it is available, the Company shall
maintain a director and officer liability insurance policy for the benefit of
the members of the Board of Directors, issued by financially sound and reputable
insurers, with coverage in the amount of $3,000,000.

 

7. INDEMNIFICATION

 

7.01. Indemnification by the Company. In addition to all other rights and
remedies available to the Purchasers, the Company shall indemnify, defend and
hold harmless each Purchaser and its affiliates and their respective partners,
officers, directors, employees, agents and representatives (collectively, and
together with such Purchaser, the “Purchaser Indemnified Persons”) against all
Losses, and none of the Purchaser Indemnified Persons shall be liable to the
Company or any other stockholder of the Company for or with respect to any and
all Losses, together with all costs and expenses (including legal and accounting
fees and expenses) related thereto or incurred in enforcing this Section 7.01,
(i) arising from the untruth, inaccuracy or breach of any of the representations
or warranties of the Company contained in this Agreement or the Stockholders
Agreement or any facts or circumstances constituting any such untruth,
inaccuracy or breach or (ii) arising from the breach of any covenant or
agreement of the Company contained in this Agreement or the Stockholders
Agreement or any facts or circumstances constituting such breach; provided,
however, that the aggregate liability of the Company to any individual Purchaser
under this Section 7.01 shall not exceed the aggregate purchase price for the
Series B Preferred Shares sold by the Company to such individual Purchaser
hereunder unless such Losses arise out of the Company’s gross negligence, fraud
or willful misconduct. Notwithstanding the foregoing, and subject to the
following part of this sentence, upon judicial determination, which is final and
no longer appealable, that the act or omission giving rise to the
indemnification resulted primarily out of or was based primarily upon the
indemnified party’s gross negligence, fraud or willful misconduct, the Company
shall not be responsible for any Losses sought to be indemnified in connection
therewith, and the Company shall be entitled to recover from the indemnified
party all amounts previously paid in full or partial satisfaction of such
indemnity, together with all costs and expenses of the Company reasonably
incurred in effecting such recovery, if any.

 

7.02. Indemnification by the Purchasers. In addition to all other rights and
remedies available to the Company, each Purchaser, as to itself only and not as
to any other Purchaser (collectively, the “Indemnifying Persons”), shall
indemnify, defend and hold harmless the Company and its officers, directors,
employees, agents and representatives (collectively, the “Company Indemnified
Persons,”) against all Losses, together with all reasonable costs and expenses
(including legal and accounting fees and expenses) related thereto or incurred
in

 

17



--------------------------------------------------------------------------------

enforcing this Section 7.02, (i) arising from the untruth, inaccuracy or breach
of any of the representations or warranties of such Purchaser contained in this
Agreement or the Stockholders Agreement or any facts or circumstances
constituting such untruth, inaccuracy or breach or (ii) arising from the breach
of any covenant or agreement of such Purchaser contained in this Agreement and
the Stockholders Agreement or any facts or circumstances constituting such
breach; provided, however, that the aggregate liability of such Purchaser under
this Section 7.02 shall not exceed the aggregate purchase price for the Series B
Preferred Shares purchased by such Purchaser and shall be payable only by way of
cancellation of the Series B Preferred Shares, if any, beneficially owned by
such Purchaser.

 

7.03. Survival of Indemnification. All indemnification rights hereunder shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein and therein until the second anniversary of the
Closing Date.

 

7.04. Limitations on Indemnification. By executing this Agreement, the Company
agrees (i) that no Purchaser shall have any liability to the Company pursuant to
this Agreement or the transactions contemplated hereby except as provided in
Section 7.02 and (ii) that it will not make under any circumstances, any claim
against any Purchaser for any special, indirect or consequential damages in
respect of any breach or wrongful conduct (whether the claim therefore is based
on contract, tort or duty imposed by law) in connection with, arising out of or
in any way related to, the transactions contemplated by and the relationship
established by this Agreement, the Stockholders Agreement or the transactions
contemplated hereby or thereby, or any act, omission or event occurring in
connection therewith, and the Company waives, releases and agrees not to sue
upon, any such claim for any such damages described above in this (ii), whether
or not known or suspected to exist.

 

8. DEFINITIONS AND ACCOUNTING TERMS

 

8.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“Additional Purchasers” shall have the meaning assigned to such term in the
initial paragraph of this Agreement.

 

“Agreement” shall mean this Series B Convertible Preferred Stock Purchase
Agreement, including all amendments, modifications or supplements thereto.

 

“Amended Certificate” shall have the meaning assigned to such term in Section
1.02.

 

“Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

“Bylaws” shall mean the Amended and Restated Bylaws of the Company adopted as of
April 11, 2000, including all amendments, modifications or supplements thereto.

 

“Closing” shall have the meaning assigned to such term in Section 1.03.

 

“Closing Date” shall have the meaning assigned to such term in Section 1.03.

 

18



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the Company’s Common Stock, par value $0.0001 per
share, as authorized on the date of this Agreement.

 

“Company” shall have the meaning assigned to such term in the introductory
sentence hereof.

 

“Company Owned IP” shall have the meaning assigned to such term in Section 2.15.

 

“Company Licensed IP” shall have the meaning assigned to such term in Section
2.15.

 

“Company Indemnified Persons” shall have the meaning assigned to such term in
Section 7.02.

 

“Conversion Shares” shall have the meaning assigned to such term in Section
1.02.

 

“Copyrights” shall mean all U.S. registered copyrights, mask work rights, mask
work registrations, and copyright applications for U.S. registration.

 

“DG” shall have the meaning assigned to such term in the second paragraph of
this Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Financial Statements” shall have the meaning assigned to such term in Section
2.07.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a basis consistent with
those used in the preparation of the financial statements referred to in Section
2.07 (except for changes concurred in by the independent public accountants to
the Company).

 

“Indemnifying Persons” shall have the meaning assigned to such term in Section
7.02.

 

“Initial Closing Date” and “Initial Closing” shall have the meaning assigned to
such terms in Section 1.03.

 

“Initial Purchasers” shall have the meaning assigned to such term in the initial
paragraph of this Agreement.

 

“Knowledge of the Company” or “the Company’s knowledge” or words of similar
import, mean the current knowledge of the directors and executive officers of
the Company, including facts of which such officers, in the reasonably prudent
exercise of their duties, should be aware.

 

“Loss” means any loss (including diminution in value of the Company’s
securities), liability, demand, claim, action, cause of action, cost, damage,
deficiency, tax (including any taxes imposed with respect to any indemnity
payments for any such Loss), penalty, fine or

 

19



--------------------------------------------------------------------------------

expense, whether or not arising out of any claims by or on behalf of any party
to this Agreement or any third party, including interest, penalties, reasonable
attorneys’ fees and expenses and all amounts paid in investigation, defense or
settlement of any of the foregoing which any such party may suffer, sustain or
become subject to, as a result of, in connection with or relating or incidental
to any indemnifiable event or condition.

 

“Material Adverse Effect” means any material adverse effect on (a) the business,
profits, assets, properties, results of operations or financial condition of the
Company, (b) the ability of the Company to perform its obligations under this
Agreement or the Stockholders Agreement or (c) the binding nature, validity or
enforceability of this Agreement or the Stockholders Agreement.

 

“Material Contract” shall have the meaning assigned to such term in Section
2.18(c).

 

“Marketing, Operating and Licensing Agreements” shall have the meaning assigned
to such term in the second paragraph of this Agreement.

 

“Multiemployer Plan” shall have the meaning assigned to such term in Section
2.13.

 

“Patents” shall mean all U.S. patents and U.S. patent applications, and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
trust, university, or unincorporated organization, or a government or any agency
or political subdivision thereof.

 

“Plans” shall have the meaning assigned to such term in Section 2.13.

 

“Proprietary Rights” shall mean all Copyrights, Patents, Trademarks, technology
rights and licenses, computer software (including without limitation any source
or object codes therefor or documentation relating thereto), trade secrets,
know-how, inventions, designs, specifications, plans, drawings, moral rights,
Internet domain names, algorithms, architectures, structures, screen displays,
layouts, development tools and other intellectual property rights.

 

“Purchasers” shall mean the Initial Purchasers and the Additional Purchasers of
Series B Preferred Shares set forth on Schedule 1.01 hereto, together with their
respective successors and assigns, including any transferee to whom Shares are
transferred in compliance with the Stockholder Agreement.

 

“Purchaser Indemnified Persons” shall have the meaning assigned to such term in
Section 7.01.

 

“Series B Preferred Shares” shall have the meaning assigned to such term in
Section 1.01.

 

“Series B Preferred Stock” shall have the meaning assigned to such term in the
first paragraph of this Agreement.

 

20



--------------------------------------------------------------------------------

“Schedules” shall mean the disclosure schedules delivered to the Purchasers by
or on behalf of the Company, containing all lists, descriptions, exceptions, and
other information and materials as are required to be included therein by the
Company pursuant to this Agreement.

 

“Second Closing Date” and “Second Closing” shall have the meaning assigned to
such terms in Section 1.03.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time or any other federal act, rule or regulation requiring Registration with
any federal agency in connection with a public offering of Registrable
Securities.

 

“Shares” shall have the meaning assigned to such term in Section 1.02.

 

“Stock Option Plan” means collectively (i) the Company’s 2003 Amended and
Restated Equity Participation Plan (which amends and restates the Company’s 1999
Equity Participation Plan, as previously amended), (ii) the Aris Technologies,
Inc. Amended and Restated 1996 Stock Inventive Plan, and (iii) Solana Technology
Development Corp. Amended and Restated 1995 Stock Issuance/Stock Option Plan.

 

“Stockholders Agreement” shall mean the meaning assigned to such term in Section
4.14.

 

“Trademarks” shall mean all U.S. registered trademarks, service marks, trade
dress, logos, trade names, corporate names, domain names, and all U.S.
applications for registration of any of the foregoing.

 

8.02. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP, and all financial data submitted
pursuant to this Agreement, unless otherwise specified, shall be prepared in
accordance with GAAP.

 

9. MISCELLANEOUS

 

9.01. No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

9.02. Amendments, Waivers and Consents. Any provision in this Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if the Company, (a) shall obtain consent thereto in writing from the
holders of a majority of the then outstanding Series B Preferred Shares, or the
Conversion Shares issued or issuable in respect of such Series B Preferred
Shares, and (b) shall deliver copies of such consent in writing to any holders
who did not execute such consent; provided that no consents shall be effective
to reduce the percentage in interest of the Shares of the respective classes the
consent of the holders of which is required under this Section 9.02. Any waiver
or consent may be given subject to satisfaction of conditions stated

 

21



--------------------------------------------------------------------------------

therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

9.03. Addresses for Notices; Notices. All notices and consents required or
permitted hereunder must be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day, (c) three business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.

 

To the Company:    Verance Corporation      4435 Eastgate Mall, Suite 350     
San Diego, California 92121      Attn: Chief Executive Officer      Facsimile:
(858) 202-2801 With a required copy to:    Durham, Jones & Pinegar, P.C.     
193 E 200 North, 3rd Floor      St. George, Utah 84770      Attn: Joshua E.
Little      Facsimile: (435) 628-1610 To any Purchaser:    At its address
specified on Schedule 1.01 hereto With a required copy to:    Counsel specified
on Schedule 1.01 hereto

 

9.04. Binding Effect; Assignment. This Agreement and the Stockholders Agreement
to which the Company is a party shall be binding upon and inure to the benefit
of each of the Company and the Purchasers and their respective heirs, successors
and assigns, except that the Company shall not have the right to delegate its
obligations hereunder or to assign its rights hereunder or any interest herein
without the prior written consent of the holders of at least majority of the
then outstanding Shares, voting as a separate class.

 

9.05. Survival of Representations and Warranties. Subject to the provisions of
Section 7.03, all representations and warranties covenants and undertakings made
in this Agreement, the Stockholders Agreement, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof and the Closing hereunder.

 

9.06. Prior Agreements. This Agreement and the Stockholders Agreement supersede
all prior discussions and agreements between the parties with respect to the
subject matter hereof and thereof and contain the sole and entire agreement
between the parties hereto with respect to the subject matter hereof and
thereof.

 

9.07. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, in case any provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, illegal,

 

22



--------------------------------------------------------------------------------

or unenforceable, such provision, as to such jurisdiction, shall be ineffective,
without affecting the validity, legality, and enforceability of the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

9.08. Brokers. Except as set forth in Schedule 9.08, each party represents and
warrants that it has no obligation to pay any finder’s fee in connection with
the transaction contemplated herein. Each party will indemnify and save the
other party harmless from and against any and all claims, liabilities or
obligations with respect to brokerage or finders’ fees or commissions, or
consulting fees in connection with the transactions contemplated by this
Agreement asserted by any person on the basis of any statement or representation
alleged to have been made by such indemnifying party.

 

9.09. Confidentiality. The Company will not publicly announce or disclose the
relationship between the Company and any Purchaser without first obtaining the
written consent of such Purchaser; provided, however, that each of the
Purchasers agrees that the Company may issue a press release immediately after
the Closing summarizing the terms of the investment and identifying the
Purchasers. The contents of such press release shall be subject to the written
approval of each of the Purchasers identified in such press release, which
approval shall not be unreasonably delayed or withheld.

 

9.10. Governing Law; Consent to Jurisdiction.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, AND WITHOUT GIVING EFFECT TO CHOICE OF
LAW PROVISIONS.

 

(b) The Company and the Purchasers hereby agree that any suit, action or
proceeding arising out of or relating to this Agreement may be brought to the
extent permitted by applicable law in any applicable court of the State of
California, County of San Diego in which venue is appropriate or in the United
States District Court for the Southern District of California, as the party
commencing such suit, action or proceeding may elect in its sole discretion; and
the Company hereby irrevocably submits to the jurisdiction of such courts and
any appellate court or body thereof for the purpose of any suit, action,
proceeding or judgment (and waives for such purpose any other preferential
jurisdiction by reason of its present or future domicile or otherwise).

 

(c) The Company hereby irrevocably waives any objection that it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in those courts referenced
in this Section 9.10 and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

9.11. Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

23



--------------------------------------------------------------------------------

9.12. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

9.13. Further Assurances. From and after the date of this Agreement, upon the
request of any Purchaser or the Company, each of the Company and the Purchasers
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement, the Stockholders Agreement and
the Shares.

 

9.14. California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

VERANCE CORPORATION By:  

/s/ F. Mario Petrocco

--------------------------------------------------------------------------------

Name:   F. Mario Petrocco Title:  

Senior Vice President &

Chief Financial Officer



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

TO

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

 

(All joint owners to sign)

 

DIGITAL GENERATION SYSTEMS, INC. By:  

/s/ Scott K. Ginsburg

--------------------------------------------------------------------------------

Name:   Scott K. Ginsburg Title:   Chief Executive Officer